[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]I. DEFENDANT'S MOTION TO MODIFY JUDGMENT (#229 AND #233)
CT Page 7147
The motion is denied in part and granted in part. The following orders may enter:
(1) The requests to alter the prior orders concerning visitation on the birthdays of the children and parents are denied.
The court declines to burden the children with a fixed order. It puzzles the court that two intelligent and articulate people continue to allow their anger with each other interfere with the making of decisions in the best interests of their children.
(2) In the event of future family funerals, the children residing with the plaintiff shall be allowed to attend all funeral services with the defendant for services involving his relatives.
(3) The defendant's request to order the children's attendance at any school, religious or special event ceremony of a sibling regardless of the date is denied.
(4) The plaintiff shall furnish the defendant with an accounting of the government bonds held by her for the benefit of the children together with a photocopy of each bond. The plaintiff shall not dispose of the bonds without mutual consent or permission of the court. The plaintiff shall continue to hold the bonds and use them for the same purposes originally ordered. The plaintiff shall continue to make the election as to whether annual federal tax returns should be filed for the children.
(5) The current court order as to medical insurance coverage for the children is modified as follows: Each party shall maintain health insurance for the child/children residing with him/her. Neither shall be responsible to contribute to the other's insurance premiums.
II. PLAINTIFF'S MOTION FOR ATTORNEY'S FEES (#238)
Plaintiff's motion is denied.
 III. PLAINTIFF'S MOTION FOR ORDER RE: LIFE INSURANCE (DATED 6/3/97)
CT Page 7148
The motion is granted in part.
The plaintiff may reduce the life insurance policy she is holding for the benefit of the defendant from $250,000 to $100,000.
Further, the plaintiff may reduce the current life insurance coverage for the minor children from $250,000 to $50,000 per child until each child reaches the age of eighteen.
The period of coverage for the defendant shall be the same as originally ordered.
IV. MOTION FOR FEES OF THE GUARDIAN AD LITEM (#236)
(1) The court finds as reasonable and approves the request of the guardian ad litem for fees and costs in the amount of $2,505.60.
The plaintiff shall pay the guardian ad litem the sum of $505.60 and the defendant shall pay $2,000.
(2) The court finds that the defendant still owes the guardian ad litem the sum of $433 from an order entered on August 14, 1995.
All fees due by the parties shall be paid in full by August 15, 1997, unless the guardian ad litem agrees to accept a schedule of payments by either party. A default in an installment payment will require full payment of any balance fifteen days thereafter.
So Ordered.
Dated at Stamford, Connecticut, this 10th day of June, 1997.
NOVACK, J.